DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 20-27 are cancelled.  Claims 1-19 are pending.  Claim 19 is withdrawn.  Claims 3-13, 15, and 17-19 are amended.  Claims 1-18 are currently under examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
The attempt to incorporate subject matter into this application by reference to the Sequence Listing is ineffective because it is missing.

Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 recites the limitation “cell” which is italicized, but should not be.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "selected from the group consisting of…" and contains an improper Markush group.  Applicant should change the "or" in "7-O-acetyl-salutaridinol or oxycodone" to "and" to include a proper Markush group.
Claim 3 recites the limitation “CYPDN8 (SEQ ID NO: 72)” twice --- once in line 5 and again in line 36.  It is unclear if these limitations are supposed to be the same or a different gene.
Claim 3 recites the limitation “CYPDN17 (SEQ ID NO: 90)” twice – once in line 7 and again in line 35.  It is unclear if these limitations are supposed to be the same or a different gene.
Claim 5 recites the limitation “a reticuline derivative” in line 3 after the limitation “a reticuline derivative” in lines 2-3.  It is unclear if the second “a reticuline derivative” is the same or different from the first “a reticuline derivative”.
Claim 15 recites the limitation “the one or more genes encoding the Mucorales cytochrome P450 enzymes” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the recombinant host” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the one or more genes encoding the Mucorales cytochrome P450 enzymes” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5, and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekins et al. (WO2011058446A2, published May 19, 2011), in view of Madyastha et al. (Indian Journal of Chemistry Vol. 39B, pp. 377-81, May 2000; as cited in the IDS filed March 16, 2020) and Andersen-Ranberg et al. (WO2015197075; published June 23, 2015; as cited in the IDS filed March 16, 2020).
Ekins et al.’s disclosure is directed to systems for the recombinant production of opiates in yeast and transgenic plants for the production of opiates (see abstract).  Ekins et al. teaches gene and protein sequences for a codeine O-demethylase from Papaver somniferum and methods of use therefor (see abstract).
Regarding claims 1, 2, and 5, Ekins et al. teaches recombinant host cells expressing one or more genes encoding an enzyme capable of O-demethylating a reticuline derivative, wherein at least one of the genes is a recombinant gene (see abstract and page 53, lines 6-7).  Ekins et al. teaches that O-demethylation is common in the biosynthesis of alkaloids (see page 15, lines 3-13).  Ekins et al. further teaches producing hydrocodone using a cytochrome p450 enzyme pathway CYP2D6 (see page 57, lines 28-29).  Ekins et al. teaches that S. cerevisiae is amenable to the expression of some of the plant genes such as the P450s enzymes (see page 53, lines 6-7).  Ekins et al. further teaches synthetic versions of the heterologous genes expressed in S. cerevisiae for the biotransformation of the reticuline derivatives thebaine and oripavine, including thebaine 6-O-demethylase (T6ODM) and codeine O-demethylase (CODM) (see page 55, lines 8-18 and page 69, lines 24-27).  Ekins et al. teaches that a number of semi-synthetic opioids can be created from natural opiates, such as the reticuline derivatives hydrocodone and oxycodone (see page 56, lines 27-30).
Regarding claim 7, Ekins et al. teaches that the enzymes can be heterologous to the host cell (see page 5, lines 30-31 and page 40, lines 9-18).
Regarding claims 8 and 9, Ekins et al. teaches that the recombinant host cell is a plant or a fungal cell (see page 4, line 9 and page 40, lines 31-33).
Regarding claim 10, Ekins et al. teaches that the recombinant host cell is a Papaver sp. cell (see page 4, lines 14-19 and claims 26 and 31).
Regarding claim 13, Ekins et al. teaches that the host cell can be a Saccharomyces cerevisiae cell (see page 16, lines 13-24 and page 39, lines 20-25).
Regarding claim 14 and 16, Ekins et al. teaches a method for O-demethylating oripavine with an isolated Papaver somniferum thebaine 6-O-demethylase (see page 4, lines 26-28; page 7, lines 13-15; and claims 40 and 45).
Regarding claims 15 and 17, Ekins et al. teaches culturing the recombinant host plant cells to produce codeine (see page 5, lines 3-22 and page 7, lines 10-12).  Ekins et al. further teaches expressing reductases (see page 4, lines 24-30).  Ekins et al. further teaches cultivating recombinant bacterial and yeast cells (see claims 44 and 45).  
Regarding claim 18, Ekins et al. teaches protein expression induced by growing yeast cells in YNB broth (see page 17, lines 11-16). Ekins et al. further teaches that overexpression of codeinone reductase (COR) in transgenic opium poppy plants resulted in an overall increase in the accumulation of alkaloid metabolites, including morphine (see page 80, lines 8-10).
However, Ekins et al. does not teach that the enzyme is Mucorales cytochrome P450.  Ekins et al. does not teach that the recombinant host cell is a Nicotiana sp. cell (claim 11) or a filamentous fungus cell (claim 12).
Madyastha et al.’s disclosure is directed to the N-demethylation and N-oxidation of thebaine, an isoquinoline alkaloid by Mucor piriformis (see title).  Madyastha et al. teaches that Mucor piriformis efficiently converted thebaine into northebaine (~77% conversion) (see abstract).
Regarding claim 1, Madyastha et al. teaches that Mucor piriformis efficiently carried out the N-demethylation of thebaine and its N-variants (see page 377, column 1, paragraph 1).
Regarding claim 12, Madyastha et al. teaches that the filamentous fungus Mucor piriformis is capable of biosynthesis of reticuline derivatives (see abstract and page 377, column 2, paragraph 1).
However, neither Ekins et al. nor Madyastha et al. teach that the recombinant host cell is a Nicotiana sp. cell (see abstract and page 377, column 2, paragraph 1).
Andersen-Ranberg et al.’s disclosure is directed to novel methods for the biosynthesis of terpenoids which take advantage of combinations of enzymes, which are not present in nature (see abstract).  Andersen-Ranberg et al. teaches using of host organisms expressing a diTPS of class II, diTPS of class I, and one or more cytochrome P450 enzymes (see abstract and page 2, lines 16-32).
Regarding claim 11, Andersen-Ranberg et al. teaches that Nicotiana sp. cells can make recombinant host cells to study biosynthesis (see Figs. 1, 14, and 15 and page 104, line 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the systems for the recombinant production of opiates in yeast and transgenic plants for the production of opiates of Ekins et al. with the Mucorales cytochrome P450 enzyme of Madyastha et al.  Ekins et al. teaches recombinant yeast and plants that express one or more genes encoding P450 O-demethylating enzymes (see abstract and page 55, lines 8-18 and page 69, lines 24-27).  Madyastha et al. teaches that the filamentous fungus Mucor piriformis is capable of biosynthesis of reticuline derivatives (see abstract and page 377, column 2, paragraph 1).  Andersen-Ranberg et al. teaches Nicotiana as a recombinant host and that the host organism may comprise a heterologous nucleic acid encoding a cytochrome P450 oxidoreductase (see page see Figs. 1, 14, and 15 and page 80, lines 15-25).  Taken together, the ordinary artisan would have been motivated to try the Mucorales cytochrome P450 enzyme given its high efficiency in N-demethylation, as described by Madyastha et al. (see abstract), and further try a Nicotiana species as a recombinant host because Andersen-Ranberg et al. teaches that it can be used as a recombinant host with multiple biosynthetic enzymes (see page see Figs. 1, 14, and 15 and page 80, lines 15-25).  The ordinary artisan would have been motivated to try different heterologous cytochrome P450s and different recombinant host organisms in order to maximize N-demethylation of reticuline derivatives to improve yields for alkaloid production.  The ordinary artisan would have had a reasonable expectation of success because substituting one species of cytochrome P450 and a different species of plant for another would amount to simple substitutions with predictable results and routine optimization of the invention.  Thus, the claimed invention as a whole is prima facie obvious.

Double Patenting
Claim 4 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, 7-8, and 13-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 4, 11-15, and 17 of copending Application No. 17285948 in view of Madyastha et al. (Indian Journal of Chemistry Vol. 39B, pp. 377-81, May 2000; as cited in the IDS filed March 16, 2020). 
Claims 1, 3, 4, 11-15, and 17 of copending Application No. 17285948 (reference application) encompass a recombinant host cell with heterologously expressed enzyme P450 capable of N-demethylase and O-demethylase activity on thebaine and/or oripavine and/or thevinone.  Claims 1, 3, 4, 11-15, and 17 of copending Application No. 17285948 further the method of producing reticuline derivatives in cell culture and that the recombinant host cell can be fungus and S. cerevisiae. Claims 1, 3, 4, 11-15, and 17 of copending Application No. 17285948 teach a method of producing an opioid compound of interest, comprising first performing in vivo production of a thebaine derivative or an oripavine derivative (such as e.g. neopinone, oripavine, northebaine, nororipavine or morphinone) with suitable in vivo and/or in vitro synthesis steps in order to obtain one or more opioid compounds of interest selected from heroin, morphine, codeine, oripavine, oxycodone, and hydrocodone. 
However, claims 1, 3, 4, 11-15, and 17 of copending Application No. 17285948 (reference application) do not teach that the one or more genes expressed encodes a Mucorales cytochrome P450 enzyme.
Madyastha et al.’s disclosure is directed to the N-demethylation and N-oxidation of thebaine, an isoquinoline alkaloid by Mucor piriformis (see title).  
Madyastha et al. teaches that Mucor piriformis efficiently converted thebaine into northebaine (~77% conversion) (see abstract).  Madyastha et al. teaches that Mucor piriformis efficiently carried out the N-demethylation of thebaine and its N-variants (see page 377, column 1, paragraph 1).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the invention of copending Application No. 17285948 with the Mucorales cytochrome P450 enzyme, as described by Madyastha et al.  The ordinary artisan would have been motivated to try the Mucorales cytochrome P450 enzyme given its high efficiency.  The ordinary artisan would have been motivated to try different heterologous cytochrome P450s in order to maximize N-demethylation of reticuline derivatives to improve yields for alkaloid production.  The ordinary artisan would have had a reasonable expectation of success because substituting one species of cytochrome P450 for another would amount to a simple substitution and routine optimization of the invention.  Thus, the claimed invention as a whole is prima facie obvious.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
SEQ ID NOs: 72, 52, 90, 80, 8, 114, 84, 3, 54, 62, 5, 88, 92, 110, 126, 66, 68, 70, 76, 78, 104, 112, 82, 118, 124, 100, 98, 116, 58, and 96 are free of the prior art.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636